IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RYAN ALLEN WELCH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1164

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 1, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Ryan Allen Welch, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

WOLF, BENTON, and RAY, JJ., CONCUR.